An unpub|ishlLd order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

SuPREME Counr
oF
NEvAoA

(o) 1947/a  

IN THE SUPREME COURT OF THE STATE OF NEVADA

IN THE MATTER oF THE N@. 63673 y
HoNoRABLE DANIEL BAUER, F § L  D
FoRMER MUNICIPAL coURT JUDGE, l

FERNLEY MUNICIPAL CoURT, gm g ,;Zmi,
coUNTY oF LYoN, STATE oF t  ; ‘
NEVADA_ l l

  

ORDER ADMINISTRATIVELY CLOSING CASE

This matter was docketed in this court on,July 30, 2013, with
the filing of a certified copy of the Stipulation and Order for Public
Reprimand. See Procedural Rules of the Nevada Commission on Judicial
Discipline (“PRJDC"’), Rule 28(2) (upon the filing of adoption and filing of a
decision, the commission must file a certified copy of the decision with the
clerk of the supreme court). Respondent did not subsequently file a notice
of appeal with the clerk of the commission See PRJDC 34(2); NRAP
3D(d). Accordingly, the clerk of this court is directed to administratively
close this matter.

lt is so oRDERED_

P.‘Mw l C_J.

cc: Nevada Commission on J udicial Discipline

Law Office of 'l`ammy l\/[. Riggs, PLLC

/3',?%?4)7